EXHIBIT CERTIFICATION PURSUANT TO 18 U.S.C. SECTION AS ADOPTED PURSUANT TO SECTION SARBANES-OXLEY ACT OF 2002 In connection with the Annual Report of Paradigm Medical Industries, Inc. (the "Company") on Form 10-KSB/A-3 for the period ending December 31, 2007, as filed with the Securities and Exchange Commission on the date here of (the "Report"), I, Luis A. Mostacero, Vice President Finance, Treasurer and Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to the best of my knowledge: (a) the Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and (b) the information contained in the Report fairly presents, in all material respect, the financial condition and results of operations of the Company. /s/ Luis A. Mostacero Date: September 26, 2008 Luis A. Mostacero Vice President of Finance, Treasurer and Chief Financial Officer
